BROCK, Chief Judge.
Defendant’s first assignment of error challenges the in-court identification of defendant by the prosecuting witness: Was the identification tainted by an impermissively suggestive pretrial photographic identification procedure? Each case must be considered on its own facts, and the findings of fact and conclusions of law drawn from the voir dire examination must be upheld if they are supported by competent evidence.
Before Mrs. Casey was allowed to identify defendant as her assailant, a voir dire examination was conducted. In her testimony Mrs. Casey repeatedly described the defendant as her assailant. She stated that she “concentrated on what he looked like” because “whenever [she] saw him again, [she] wanted to know what he looked like.” She described defendant as being
“ . . . about 5' 11”.. He weighed about 145 pounds. He was very slim, had on a white tee-shirt and yellow pants and *597green hat and sunglasses. He had a very short haircut, no sideburns. He had a mustache. It was very light. The complexion of his skin was about medium and he appeared to be between 20 and 24 years old.”
On the day after the robbery, six photographs were brought to her. None resembled the defendant. Five weeks later, on 13 August 1974, Mrs. Casey was notified that a man fitting the description of her assailant had been apprehended. Mrs. Casey went to the Kinston Police Department where she viewed a group of nine photographs. She identified defendant’s photograph as being among the nine. On the front of the defendant’s photograph the date 13 August 1974 was written. None of the other photographs were dated in this manner.
The defendant complains that prejudicial error appears not only from the “meager” description of the assailant, the lack of opportunity to observe the assailant, and the length of time between the robbery and identification, but also from the identification of defendant from a photograph bearing the date 13 August 1974.
The trial court found that during the robbery Mrs. Casey had ample opportunity to observe her assailant. After weighing the evidence, the court concluded that the in-court identification of defendant was based on Mrs. Casey’s observations at the .time of the offense and was not the result of the photographic identification procedures. Evidence of the photographic procedure was not offered in evidence before the jury.
Whether an identification has an independent origin or is based on illegal procedures is an issue to be decided by a trial court on a voir dire examination. State v. Accor and State v. Moore, 281 N.C. 287, 188 S.E. 2d 332 (1972). Its findings and conclusions drawn therefrom are binding if supported by evidence. Id. at 291, 188 S.E. 2d at 335. While we disapprove of marking a photograph in such a manner as to make it stand out from others with which it is viewed, there was competent evidence which supported the trial court’s determination that the in-court identification was of independent origin. This assignment of error is overruled.
The final argument raised by defendant deals with the failure of the court to award a mistrial when the district attorney, in his jury argument, made reference to matters which had *598not been introduced into evidence before the jury. The remarks of the district attorney have not been reproduced in the record. However, the court did make the following statement:
“Ladies and gentlemen of the jury, there has been an objection to the argument of the Solicitor for the State. I’ll sustain that objection and I instruct the jury that it must disregard any statements or arguments of the Solicitor with respect to the photographs. You will not consider such argument in determining your verdict.”
The argument of counsel is left largely to the discretion and control of the trial court, and in this instance the court gave an immediate curative instruction. This assignment of error is overruled.
In our opinion defendant had a fair trial. No prejudicial error has been shown.
No error.
Judges Parker and Arnold concur.